 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Richard LeGrand Gause,                              No. CV-19-01196-PHX-JJT (ESW)
10                     Plaintiff,                        ORDER
11   v.
12   Corizon Health Incorporated, et al.,
13                     Defendants.
14
15
16          On February 21, 2019, Plaintiff Richard LeGrand Gause, who is confined in the
17   Arizona State Prison Complex-Lewis in Buckeye, Arizona, filed a pro se civil rights
18   Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1). The Court ordered Defendants Corizon
19   and Fisk to answer the Complaint (Doc. 6 at 12). Defendant Fisk has not been served.
20   Defendant Corizon filed an Answer on May 21, 2019 (Doc. 13).
21          The following discussion addresses numerous documents filed by Plaintiff (Docs.
22   15-20, 22, 23).
23                                         I. DISCUSSION
24          A. “Notice to Courts of Defendants Lawyers not Contacting with address to
               communicate with concerning case.” (Doc. 15)
25
            “A district court has discretion to adopt local rules. . . . Those rules have ‘the force
26
     of law.’” Hollingsworth v. Perry, 558 U.S. 183 (2010) (citation omitted). Hence, both the
27
     parties and the Court are bound by the local rules. LRCiv. 83.3(c) (1) (“Anyone appearing
28
     before the court is bound by these Local Rules.”); Professional Programs Group v.
 1   Department of Commerce, 29 F.3d 1349, 1353 (9th Cir. 1994). A district court’s departure
 2   from its local rules is justified only if the effect is “so slight and unimportant that the
 3   sensible treatment is to overlook [it].” Id. (internal quotation marks and citation omitted).
 4          All requests for Court action of any kind must be filed in the form of a motion, not
 5   in the form of a notice. See Fed. R. Civ. P. 7(b)(1) (“A request for a court order must be
 6   made by motion.”). The Court may strike a submission by a party on the ground that it is
 7   not authorized by statute, rule, or court order. See LRCiv 7.2(m).
 8          In his “Notice to Courts of Defendants Lawyers not Contacting with address to
 9   communicate with concerning case” (Doc. 15), Plaintiff asks the Court for defense
10   counsels’ contact information. Defense counsels’ address, phone number, and email
11   information are listed on Defendant Corizon’s Answer (Doc. 13 at 1). In the event Plaintiff
12   did not receive a copy of Defendant Corizon’s Answer, the Court will order Defendant
13   Corizon to send Plaintiff a copy of the Answer at Plaintiff’s current address of record.
14   Plaintiff’s request should have been filed in the form of a motion in compliance with Fed.
15   R. Civ. P. 7(b)(1) and LRCiv 7.2. LRCiv 7.1(b)(2) further requires in civil cases when a
16   party requests specific relief, as Plaintiff does here, that the party also lodge a separate
17   proposed order with the Clerk of Court. Plaintiff failed to comply with the Federal Rules
18   of Civil Procedure as well as the Rules of Practice of the U.S. District Court for the District
19   of Arizona. His “Notice” is not authorized under statute, rule, or court order. Therefore,
20   the Court will strike “Notice to Courts of Defendants Lawyers not Contacting with address
21   to communicate with concerning case” (Doc. 15) pursuant to LRCiv 7.2(m).
22          B. “Attached Correspondence to Corizons Counsel for Defndant [sic]
               Corizon” (Doc. 16)
23
            Plaintiff has filed a document that attaches a letter to defense counsel. No request
24
     is made of the Court in this document. Plaintiff’s “Attached Correspondence” will be
25
     stricken as an unauthorized filing pursuant to LRCiv 7.2(m). See also Ready Transp., Inc.
26
     v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010) (“It is well established that
27
     ‘[d]istrict courts have inherent power to control their docket.’”) (citations omitted).
28


                                                  -2-
 1         C. Plaintiff’s “Addendum to Count I Adding Director Chuck Ryan and
 2            Deputy Warden Pitz at Buckly Unit” (Doc. 17)
           Plaintiff seeks to add two defendants to Count One of the Complaint (Doc. 1).
 3
     The Court construes Plaintiff’s “Addendum to Count I Adding Director Chuck Ryan and
 4
     Deputy Warden Pitz at Buckly Unit” (Doc. 17) as an attempt to file an amended complaint
 5
     pursuant to Federal Rule of Civil Procedure 15(a)(2). A party moving to amend a
 6
     complaint must lodge a proposed amended complaint “that indicates in what respect it
 7
     differs from the pleading which it amends, by bracketing or striking through the text
 8
     that was deleted and underlining the text that was added.” LRCiv 15.1(a). Plaintiff
 9
     has not complied with Local Rule of Civil Procedure 15.1(a). The Court will strike
10
     Plaintiff’s “Addendum to Count I Adding Director Chuck Ryan and Deputy Warden Pitz
11
     at Buckly Unit” (Doc. 17) without prejudice to allow the timely filing of a Motion to
12
     Amend the Complaint and proposed First Amended Complaint that complies with the
13
     Federal and Local Rules of Civil Procedure.1
14
           D. Plaintiff’s Discovery Requests (Docs. 18-20) and Discovery Disclosure
15
              (Doc. 22)
16         On May 29, 2019, Plaintiff filed three documents containing discovery requests.
17   (Docs. 18-20). On June 13, 2019, Plaintiff filed a “First Discovery Disclosure to Corizon”
18   (Doc. 22). Federal Rule of Civil Procedure 5(d)(1) states that “disclosures under Rule
19   26(a)(1) or (2) and the following discovery requests and responses must not be filed
20   until they are used in the proceeding or the court orders filing: depositions,
21   interrogatories, requests for documents or tangible things or to permit entry onto land,
22   and requests for admission.” LRCiv 5.2 provides that “[a] ‘Notice of Service’ of the
23
24
           1
             The Scheduling Order sets July 22, 2019 as the deadline for filing motions to
25   amend the complaint. (Doc. 14 at 4). The Court also notes that an amended complaint
     supersedes an original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.
26   1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990).
     That is, after amendment, the Court will treat the original Complaint (Doc. 1) as
27   nonexistent. Ferdik, 963 F.2d at 1262 (“after amendment the original pleading no longer
     performs any function and is treated thereafter as non-existent”) (internal quotation
28   marks and citation omitted).


                                               -3-
 1   disclosures and discovery requests and responses listed in Rule 5(d) of the Federal Rules
 2   of Civil Procedure must be filed within a reasonable time after service of such papers.”
 3          Plaintiff’s filing of his actual discovery requests (Docs. 18-20) and disclosure (Doc.
 4   22) violate LRCiv 5.2 and Federal Rule of Civil Procedure 5(d). The documents therefore
 5   will be stricken. See LRCiv 7(m); Ready Transp., Inc., 627 F.3d at 404.
 6          E. Plaintiff’s June 13, 2019 Filing (Doc. 23), Construed as a Motion to Appoint
               of Counsel
 7
            In his June 13, 2019 filing (Doc. 23), Plaintiff requests the appointment of counsel.
 8
     There is no constitutional right to the appointment of counsel in a civil case. See Johnson
 9
     v. U.S. Dep’t of Treasury, 939 F.2d 820, 824 (9th Cir. 1991); Ivey v. Bd of Regents of the
10
     Univ. of Alaska, 673 F.2d 266, 269 (9th Cir. 1982). In pro se and in forma pauperis
11
     proceedings, district courts do not have the authority “to make coercive appointments of
12
     counsel.” Mallard v. United States District Court, 490 U.S. 296, 310 (1989). District
13
     courts, however, do have the discretion to request that an attorney represent an indigent
14
     civil litigant upon a showing of “exceptional circumstances.” 28 U.S.C. § 1915(e)(1);
15
     Agyeman v. Corrections Corp. Of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Terrell
16
     v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).             A determination with respect to
17
     exceptional circumstances requires an evaluation of the likelihood of success on the merits
18
     as well as the ability of Plaintiff to articulate his claims pro se in light of the complexity of
19
     the legal issue involved. Id. “Neither of these factors is dispositive and both must be
20
     viewed together before reaching a decision.” Id. (quoting Wilborn v. Escalderon, 789 F.2d
21
     1328, 1331 (9th Cir. 1986)).
22
            Plaintiff’s filings with the Court indicate that Plaintiff is capable of navigating this
23
     proceeding and presenting arguments to the Court.             The Court does not find that
24
     exceptional circumstances are present that would require the appointment of counsel in this
25
     case. Plaintiff remains in a position no different than many pro se prisoner litigants. The
26
     Court will deny Plaintiff’s Motion (Doc. 23).
27
28


                                                   -4-
 1                                     II. CONCLUSION
 2         IT IS ORDERED striking Plaintiff’s “Notice to Courts of Defendants Lawyers not
 3   Contacting with address to communicate with concerning case.” (Doc. 15).
 4         IT IS FURTHER ORDERED striking Plaintiff’s “Attached Correspondence to
 5   Corizons Counsel for Defndant [sic] Corizon” (Doc. 16).
 6         IT IS FURTHER ORDERED striking Plaintiff’s “Addendum to Count I Adding
 7   Director Chuck Ryan and Deputy Warden Pitz at Buckly Unit” (Doc. 17) without prejudice
 8   to allow the timely filing of a Motion to Amend the Complaint and proposed First Amended
 9   Complaint that complies with the Federal and Local Rules of Civil Procedure.
10         IT IS FURTHER ORDERED striking Plaintiff’s discovery requests (Docs. 18-20)
11   and disclosure (Doc. 22).
12         IT IS FURTHER ORDERED denying Plaintiff’s June 13, 2019 filing (Doc. 23),
13   which is construed as a Motion to Appoint Counsel.
14         Dated this 8th day of July, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
